El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
HH
El 9 de enero de 1991 Petra Marrero Cancel (en lo su-cesivo Marrero Cancel o la peticionaria) sufrió una caída *329mientras rendía sus servicios como cocinera en el Caribbean Hospital Corporation en Manatí (en lo sucesivo Caribbean Hospital). Debido a las lesiones sufridas en su es-palda, el 14 de enero de 1991 Marrero Cancel acudió a la Corporación del Fondo de Seguro del Estado (en lo sucesivo el Fondo) para así recibir el tratamiento médico correspondiente. Tras casi diez meses de tratamiento mé-dico, el 1ro de noviembre de 1991 el Fondo dio de alta a la peticionaria.
Mediante Decisión de 10 de abril de 1992, el Adminis-trador del Fondo declaró a Caribbean Hospital patrono no asegurado por no haber pagado las primas correspon-dientes. Se certificó la debida notificación de dicha decisión a la dirección de la peticionaria y del patrono Caribbean Hospital.
Inconforme con la determinación de patrono no asegu-rado emitida por el Administrador del Fondo, Caribbean Hospital recurrió ante la Comisión Industrial (en lo suce-sivo la Comisión). El 25 de noviembre de 1998 se celebró una vista pública ante la Comisión. A ésta compareció la peticionaria y alegó que la decisión del Administrador del Fondo nunca le fue notificada, por lo que no fue hasta dicho momento que tuvo conocimiento de la determinación de patrono no asegurado y solicitó que se le entregara co-pia de la decisión concernida. El 11 de febrero de 1999 la Comisión confirmó la decisión del Fondo en la que se de-claró a Caribbean Hospital patrono no asegurado.
Posterior a la vista de 25 de noviembre de 1998 y antes de la Resolución de 11 de febrero de 1999, Marrero Cancel reclamó a Caribbean Hospital daños y perjuicios mediante demanda presentada ante el Tribunal de Primera Instan-cia (TPI) el 7 de enero de 1999. El 21 de octubre de 1999 Caribbean Hospital presentó una solicitud de sentencia su-maria en la cual alegó que el término prescriptivo para presentar la acción de daños y perjuicios comenzó a trans-currir el 10 de abril de 1992, razón por la cual argüyó que *330dicha acción estaba prescrita. Por su parte, el 10 de no-viembre de 1999 Marrero Cancel se opuso a la solicitud de sentencia sumaria. Alegó que no fue hasta el 25 de noviem-bre de 1998 que tuvo conocimiento de la decisión del Fondo en la cual se declaró a Caribbean Hospital patrono no asegurado.
El 28 de diciembre de 1999 el TPI emitió una Sentencia en la cual declaró ha lugar la solicitud de sentencia sumaria. Concluyó el TPI que, conforme a las Reglas de Evidencia, en específico la Regla 16(24), 32 L.P.R.A. Ap. IV, debía presumir que la peticionaria había sido notificada de la decisión del Fondo emitida el 10 de abril 1992, por lo que la acción ante sí estaba prescrita.
Por entender que el TPI había errado en su determina-ción, el 2 de marzo de 2000 Marrero Cancel presentó un recurso de apelación ante el Tribunal de Circuito de Ape-laciones (TCA). Así, el 26 de mayo de 2000 el TCA emitió una Sentencia a los fines de confirmar lo resuelto por el TPI. Determinó el foro apelativo intermedio que el término “prescriptivo” en casos de patronos no asegurados co-mienza a transcurrir a partir de la declaración del Fondo en contra del patrono. Entendió, además, que la peticiona-ria podía presentar su reclamación aunque se estuviera dilucidando el asunto ante la Comisión, ya que según de-terminó dicho foro, no era necesario que la decisión del Fondo adviniera final y firme para así poder presentar su causa de acción en daños y perjuicios. Es el criterio del-TCA que su decisión está avalada por lo resuelto en Padín v. Cía. Fom. Ind., 150 D.P.R. 403 (2000), y en Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746 (1994).
De la Sentencia emitida por el TCA, recurre ante noso-tros Marrero Cancel mediante escrito de apelación presen-tado el 3 de julio de 2000. Como único señalamiento de error la peticionaria alega que el TCA incidió al determi-nar que la causa de acción estaba prescrita.
*331Mediante Resolución de 1ro de septiembre de 2000, aco-gimos el escrito de apelación como un recurso de certiorari y procedimos a expedirlo. Contando con la comparecencia de las partes, resolvemos.
f — í HH
Conforme a la Constitución del Estado Libre Asociado de Puerto Rico, en el Art. II, Sec. 16 de su Carta de Derechos, L.P.R.A., Tomo 1, todo trabajador tiene el derecho de estar protegido contra riesgos a su salud en su trabajo o empleo. Así lo reconoce la Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. sec. 1 et seq.), según enmendada, conocida como la Ley del Sistema de Compensaciones por Accidentes del Trabajo (en lo sucesivo Ley de Compensaciones). La Ley de Compensaciones establece un sistema de beneficios para casos en que los trabajadores se lesionen, enfermen o mueran, haciendo un acomodo justo y equitativo de los intereses de los patronos y empleados.
[L] a Asamblea Legislativa reconoce el principio de que el riesgo de sufrir accidentes del trabajo es uno de tipo fundamental que necesariamente requiere acción gubernamental. Como hasta el presente, esta acción gubernamental debe estar basada en la teoría del contrato social, que consiste en el aco-modo justo y equitativo de los intereses de patronos y emplea-dos, donde ambos reciben importantes beneficios a cambio del libre ejercicio de sus derechos o prerrogativas tradicionales. Los trabajadores ceden en cierta medida su derecho a deman-dar a su patrono a cambio de un beneficio que puede eventual-mente resultar menor, pero que es uno seguro, inmediato y cierto. Art. la de la Ley de Compensaciones, 11 L.P.R.A. see. 1A.
La Ley de Compensaciones es un estatuto de carácter remedial, cuyo propósito es proteger y beneficiar a los obre-ros que sufran algún tipo de accidente, lesión o enfermedad en el curso de sus trabajos. Lebrón Bonilla v. E.L.A., 155 D.P.R. 475 (2001): Cátala v. F.S.E., 148 D.P.R. 94 (1999); *332Pacheco Pietri y otros v. E.L.A. y otros, 133 D.P.R. 907, 914 (1993).
Así, dicha Ley establece un sistema de seguro compulsorio, mediante la correspondiente aportación patronal, que persi-gue proveer un remedio expedito y eficiente para los empleados. Dicho seguro compensa al obrero que se ha lesio-nado, incapacitado, enfermado o fallecido a causa de un acci-dente ocurrido en el trabajo. Lebrón Bonilla v. E.L.A., supra, págs. 7-8. Véase, además, Martínez v. Bristol Myers, Inc., 147 D.P.R. 383 (1999).
Según surge de la política pública de la ley, como norma general el patrono posee inmunidad contra acciones de daños y perjuicios por accidentes laborales, siempre y cuando sea uno asegurado, es decir, que haya cumplido con las disposiciones de la ley concernida. Art. la de la Ley de Compensaciones, supra. Sin embargo, como excepción a la norma, si el patrono no es asegurado por no haber cumplido con las disposiciones de la Ley de Compensaciones, el obrero perjudicado o sus beneficiarios podrán: (1) proceder contra el patrono presentando una petición de compensación ante la Comisión, y (2) reclamar al patrono los daños y perjuicios resultantes del accidente en el trabajo mediante una acción civil ordinaria. Art. 15 de la Ley de Compensaciones, 11 L.P.R.A. sec. 16.(1) Martínez v. Bristol Myers, Inc., supra; Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746 (1994).
Respecto a la acción civil, en Vélez Sánchez v. Comisión Industrial, 107 D.P.R. 797, 801 (1978), resolvimos que un obrero tiene derecho a reclamar daños y perjuicios en el ámbito judicial en contra de su patrono no asegurado *333sin que para ello sea necesaria una determinación previa del Fondo en cuanto a la condición del patrono. La deter-minación del Fondo de la condición de patrono no asegu-rado es una etapa inicial dentro del trámite administra-tivo, pero esta determinación no constituye un requisito previo ni mucho menos jurisdiccional para la adjudicación de la acción ante el foro judicial. Vélez Sánchez v. Comisión Industrial, supra. Véanse, además: Vega v. Emp. Tito Castro, Inc., 152 D.P.R. 79 (2000); Martínez v. Bristol Myers, Inc., supra.
Añadimos a nuestro planteamiento anterior lo si-guiente:
Dicha condición de patrono no asegurado es susceptible de determinación sin gran dificultad por los tribunales y no hay razón para detener la marcha eficiente del procedimiento civil en espera de un trámite administrativo, que en ley no precede sino que coexiste como opción, con la acción civil. Vélez Sánchez v. Comisión Industrial, supra, págs. 801-802.
Respecto a nuestras expresiones en Vélez Sánchez v. Comisión Industrial, supra, en Vega v. J. Pérez & Cía., Inc., supra, pág. 757, aclaramos:
En dicho caso no teníamos propiamente ante nos una cuestión de prescripción. Allí el obrero presentó una demanda bajo el Art. 1802 del Código Civil, supra, contra su alegado patrono. El Tribunal a quo declaró sin lugar la demanda y determinó que el demandante no era empleado del demandado el día del accidente, sino de otro patrono. Lo que dio lugar al recurso fue que antes de dictarse esta sentencia el Fondo determinó que dicho demandado no era un patrono asegurado. El obrero en-tonces presentó otra acción idéntica contra el mismo deman-dado ante la Comisión y el alegado patrono invocó la defensa de cosa juzgada. La Comisión se negó a aceptar tal defensa. Adujo que el tribunal de instancia había actuado sin jurisdic-ción al dictar la anterior sentencia, porque no existía una de-terminación previa del Fondo de que el demandado era pa-trono no asegurado. Al revocar la decisión de la Comisión, resolvimos concretamente que el obrero en ese caso tenía de-recho a ejercitar su acción ante los tribunales o ante la Comi-sión, pero que una vez escogía la vía judicial, la resultante *334sentencia del Tribunal Superior, al advenir fírme, era oponible como cosa juzgada respecto a la misma acción presentada luego ante la Comisión. (Enfasis en el original.)
Anteriormente hemos expresado que la acción civil en contra de un patrono no asegurado prescribe al año, ello por ser de aplicación el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, a los fines de que el patrono que cause daño a sus empleados, interviniendo culpa o negligencia, tiene la obligación de reparar el daño causado. Martínez v. Bristol Myers, Inc., supra. Como en toda acción de daños y perjuicios, el término prescriptivo comienza a decursar a partir de la fecha en que el perjudicado tuvo conocimiento del daño (Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298),(2) como así también de la identidad del causante del mismo (Sánchez v. Aut. de los Puertos, 153 D.P.R. 559 (2001); Allende Pérez v. García, 150 D.P.R. 892 (2000); Vega v. J. Pérez & Cía., Inc., supra, pág. 754; Riley v. Rodríguez de Pacheco, 119 D.P.R. 762, 775-776 (1987); Rivera Encarnación v. E.L.A., 113 D.P.R. 383, 385 (1982)).
En aquellos casos en que el Fondo determina que el pa-trono no está asegurado, se considerará la fecha en que el Fondo notifique su decisión como el momento en que el obrero lesionado tuvo conocimiento del daño. A tenor con lo resuelto en Vega v. J. Pérez & Cía., Inc., supra, es a partir de dicha notificación que comienza a transcurrir el término prescriptivo para que el obrero pueda instar una acción judicial en contra de un patrono no asegurado. En vista de que la acción de daños y perjuicios en contra de un patrono no asegurado está fundamentada esencialmente en el he-cho de que éste no está asegurado, el conocimiento de dicha condición adquiere especial importancia al conside-*335rar presentar la acción. Vega v. J. Pérez & Cía., Inc., supra, pág. 753.
Si el obrero lesionado desconoce el elemento crucial de que su patrono no está asegurado, tampoco puede conocer que ha na-cido a su favor una acción de daños y perjuicios en contra del patrono, que de otro modo no existiría. Martínez v. Bristol Myers, Inc., supra, pág. 405.
Anteriormente expresamos que, aun cuando los tribu-nales poseen la capacidad para determinar si un patrono está o no asegurado en acciones como las consideradas en Vélez Sánchez v. Comisión Industrial, supra, lo más conve-niente es que sea el Fondo quien realice dicha determina-ción inicialmente. Vega v. J. Pérez & Cía., Inc., supra, pág. 758. “De esta forma se promueven las decisiones mejor in-formadas a la vez que se reducen las posibilidades de ad-judicaciones conflictivas o incompatibles.” Id. De esta ma-nera se establece un modo uniforme de notificación para que los obreros lesionados puedan incoar el pleito correspondiente. Id.
Así, en Martínez v. Bristol Myers, Inc., supra, resolvi-mos que el término prescriptivo para que un obrero instara una acción de daños y perjuicios en contra de su patrono estatutario no asegurado comenzó a transcurrir a partir de la fecha en que conoció que tanto su patrono como el pa-trono estatutario no habían cumplido con su obligación de pagar las primas de seguro conforme a la Ley de Compensaciones. En Padín v. Cía. Fom. Ind., supra, resol-vimos que el término prescriptivo para que un obrero inste una acción de daños y perjuicios contra un tercero respon-sable del daño cuando el Fondo determina que un acci-dente no es compensable, comienza a transcurrir a partir de la notificación de la decisión del Fondo.
Debemos aclarar que en los casos previamente citados en este acápite no nos expresamos en cuanto a qué ocurre cuando el patrono apela ante la Comisión respecto a una determinación de patrono no asegurado emitida por el *336Fondo. En dichos casos no estuvo en controversia si la de-terminación del Fondo debía advenir final y firme a los fines de atribuir al lesionado el conocimiento de la condi-ción de no asegurado de su patrono.
HH h — i hH
En el caso de autos, el TCA concluyó que el término prescriptivo para que Marrero Cancel instara la acción de daños y perjuicios en contra de Caribbean Hospital co-menzó a transcurrir a partir de la fecha en que el Fondo notificó su determinación de patrono no asegurado. Indicó, además, que en casos como el de autos no es necesario que la decisión del foro administrativo advenga final y firme. Al así resolver, sostuvo que sus determinaciones estaban avaladas por nuestras decisiones en Vega v. J. Pérez & Cía., Inc., supra, y Padín v. Cía. Fom. Ind., supra.
De entrada, debemos señalar que tanto Vega v. J. Pérez & Cía., Inc., supra, como en Padín v. Cía. Fom. Ind., supra, las decisiones del Fondo habían advenido finales y firmes. La situación en el caso de autos es claramente distinguible a la presentada en los casos antes mencionados. Por pri-mera vez nos enfrentamos a la interrogante de si es nece-sario que la determinación administrativa advenga final y firme para que así comience a decursar el término pres-criptivo para que un obrero o trabajador inste una acción de daños y perjuicios en contra de su patrono no asegurado. Esta controversia no fue planteada en los casos que el TCA utilizó para fundamentar su dictamen en el caso ante nos.
Conforme expresáramos en Vega v. J. Pérez & Cía., Inc., supra, la acción en daños y perjuicios en contra de un pa-trono asegurado está esencialmente basada en el hecho fundamental de que éste no está asegurado. Entendemos que si el obrero o empleado adviene en conocimiento de la condición de no asegurado de su patrono en virtud de una *337decisión del Fondo, tal hecho no puede ser concluyente sin que antes le demos una oportunidad al patrono de impug-nar dicha determinación conforme a las normas de derecho vigente. Por ello, en aras de la economía procesal y la con-veniencia de que las controversias ante el Fondo se adjudi-quen en su totalidad, resolvemos que para que el término prescriptivo en acciones de daños y perjuicios en contra de patronos no asegurados comience a transcurrir, es necesa-rio que la determinación del Fondo de que el patrono no está asegurado advenga final y firme.
Nuestra conclusión adquiere mayor justificación en aquellos casos en que el patrono ha recurrido ante la Co-misión para impugnar la determinación de patrono no asegurado. De esta forma, no sólo protegemos el derecho del lesionado a ser resarcido por los daños sufridos, sino que a su vez salvaguardamos el derecho del patrono a un debido proceso de ley. En estos casos el término prescrip-tivo comenzará a transcurrir a partir de la fecha en que advenga final y firme el dictamen de la Comisión donde se confirme o declare que el patrono no está asegurado.
Resolver que el término prescriptivo para que un obrero o trabajador lesionado inste una acción civil en contra de su patrono comienza a transcurrir a partir de la fecha de la notificación del Fondo, aun cuando el alegado patrono no asegurado ha recurrido ante la Comisión para cuestionar precisamente la determinación de patrono no asegurado, desarticularía los propósitos y la política pública de la Ley de Compensaciones. Además, dicha premisa sería incompatible con lo resuelto en Vega v. J. Pérez & Cía., Inc., supra, a los efectos de reducir las posibilidades de adjudi-caciones conflictivas o inconsecuentes y promover, a su vez, decisiones mejor informadas.
En síntesis, el término prescriptivo para ejercitar la acción de daños y perjuicios en casos de patronos no asegurados comienza a transcurrir a partir de la fecha de la notificación del Fondo que decreta la condición de pa-*338trono no asegurado, siempre y cuando la decisión no sea apelada ante la Comisión, y por ende advenga final y firme. Una vez el patrono recurra de dicha determinación, no podrá imputarse al obrero el conocimiento de la condi-ción de no asegurado de su patrono hasta que la Comisión resuelva y su determinación advenga final firme.
Debemos aclarar que lo aquí resuelto no altera nuestros pronunciamientos en Vélez Sánchez v. Comisión Industrial, supra, y en Vega v. J. Pérez & Cía., Inc., supra. Nuestra decisión se limita a resolver que no podrá imputarse a un obrero el éste conocer la condición de no asegurado de su patrono hasta que la determinación del Fondo advenga final y firme.
V
Por las razones que anteceden, procede revocar el dicta-men del Tribunal de Circuito de Apelaciones y la Sentencia Sumaria emitida por el Tribunal de Primera Instancia.
Se devolverá el caso al Tribunal de Primera Instancia para que continúe con la tramitación de éste en armonía con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton concurrió con el resultado con una opinión escrita. La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita.

 En lo pertinente, el Art. 15 de la Ley de Compensaciones, 11 L.P.R.A. sec. 16, dispone:
“Si cualquier patrono de los comprendidos en este capítulo dejare de asegurar el pago de compensaciones por accidentes del trabajo de acuerdo con el mismo, cual-quier obrero o empleado perjudicado o sus beneficiarios pueden proceder contra tal patrono radicando una petición para compensación ante la Comisión Industrial y, además, pueden ejercitar una acción contra el patrono por daños y perjuicios, lo mismo que si este capítulo no fuera aplicable.”


 El Art. 1868 del Código Civil dispone:
“Prescriben por el transcurso de un (1) año:
“(1) La acción para recobrar o retener la posesión.
“(2) La acción para exigir la responsabilidad civil por injuria o calumnia, y por las obligaciones derivadas de la culpa o negligencia de que se trata en la see. 5141 de este título desde que lo supo el agraviado.”